Title: From John Adams to Samuel Freeman, 6 May 1777
From: Adams, John
To: Freeman, Samuel


     
      Dear Sir
      Philadelphia May 6. 1777
     
     I had the Favour of your Letter of 23d Ultimo by this days Post.
     As to the Petitions you mention, the Congress have made good no Losses, to any Soldiers—nor any Accounts for Sickness, more than Pay, Rations, and Mileage.
     I am much obliged to you, for your Account of the Several Acts passed by the Assembly. It is very necessary that We should know here, the Proceedings of our Assembly. We often suffer, much Anxiety, and indeed the public Cause often suffers, from our Ignorance.
     I am rejoiced above all Things that you have detached 2000 Men to Rhode Island. It is the opprobrium of New England, that So small a Nest of Vermin has been so long unmolested at Newport.
     We have no News here, but what you have had before. I hope you will hear of something done before long. We have been insulted long enough. We have borne even to long Suffering. If something is not done Soon I shall think Americans have very small souls.
     
     I hope you will not fail, a single Man of your Quota. Dont harbour the Thought of falling short. Send the Men along. For Gods sake send them along, that We may suffer no more Surprizes, and Disgraces, for Want of Men.
     The Muster Master in this City, has mustered two hundred Men a day for Ten days Past. We shall have an Army, if the Lassitude of the Massachusetts dont discourage it. I am, with much Respect sir, your servant
     
      John Adams
     
    